Judgment unanimously modified in accordance with memorandum and as modified affirmed, without costs. Memorandum: The
weight of evidence amply supports the granting of the divorce to plaintiff-respondent. Both parties find themselves in a difficult position in connection with the support provisions because of defendant’s net earnings of $206 per week. He has the obligation of supporting the plaintiff and the four infant children of the parties, the oldest of which is 13 years of age, but he must also provide for his own needs. Plaintiff has estimated her weekly support requirements at $162, which includes payments on a $7,000 mortgage, insurance and realty taxes on a jointly owned house which has an equity *995value, of approximately $23,000. The record indicates that the defendant will need at least $61 per week to maintain himself now that he is living apart from the family unit. We, therefore, reduce the allowance to the wife to the sum of $145 per week. (Appeal from judgment of Chautauqua Trial Term in divorce action.) Present — Marsh, P. J., Simons, Mahoney, Goldman and Witmer, JJ.